Facilitating the Mobile Device Revolution www.sinohub.com 2 This presentation contains “forward-looking statements” within the meaning of the “safe-harbor” provisions of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that could cause the actual results of the company to differ materially from the results expressed or implied by such statements, including changes of anticipated sales levels, future international, national or regional economic and competitive conditions, changes in relationships with customers, access to capital, difficulties in developing and marketing new products and services, marketing existing products and services, customer acceptance of existing and new products and services, and other factors, including those factors described in SinoHub’s Annual Report on Form 10-K filed on March 14, 2011.Any statements that are not historical facts and that express, or involve discussions, as to expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, through the use of words or phrases such as "will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimated,” “intends,” “plans,” and “projection”) are not historical facts, may be forward-looking statements and may involve estimates and uncertainties.Accordingly, although the company believes that the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that such expectations will prove to be correct.The company undertakes no obligation to update the forward-looking information contained in this presentation. Safe Harbor Statement www.sinohub.com 3 Sources: JP Morgan & Nokia, 2010 Growth in White-box Phones Continues www.sinohub.com 4 Wall Street Journal (June 2010) Shenzhen Daily (November 2010) Custom-Mobile Phones Explosive Growth www.sinohub.com 5 White-box Market - Product Cycle ●Technology changes every 2-3 months ●Marketing life-time for a new design is ~ 3 months ●Average volume for new design is 200-300K www.sinohub.com 6 Distribution Channels for White-box phones Local Chinese Brand Names Tianyu Tianyu Sells China’s #1 White-box Brand: K-Touch Overseas Non-Brand Names “Local Kings” in Developing Countries •local brand • 100,000 units/month SinoHub ICM Focus Local Chinese Non-Brand Names Thousands of small companies www.sinohub.com 7 Who is Producing White-box Phones? Local Chinese Brand Names Tianyu Tianyu Produces China’s #1 Brand: K-Touch Local Chinese Integrators >1000 small companies Two Options www.sinohub.com 8 “Local Kings” - Problems with Existing Suppliers ●With Local Chinese Brand Names: –High Minimum Order Quantities –Long Lead-times ●With Local Chinese Integrators: –Quality Control –Financial Resources www.sinohub.com 9 ICM Competitive Advantage - “Joint-Design” * If motherboard modifications are required, SinoHub works with design house for R&D costs Customer chooses reference image design & specs from SinoHub’s online platform Customer contacted by SinoHub to work through specific design features* Market-Specific Needs SinoHub buys motherboards from design house SinoHub produces motherboards in-house Customer Choice A B Order & deposit processed, phones produced & shipped Moulds, Production, & Testing SinoHub Model www.sinohub.com 10 Benefits Of Joint-Design Model Flexibility of Design ØCompetitive features for local markets Flexible MOQ ØAbility to profitably deliver low-volume orders which eliminates inventory risk Reliability ØConsistent quality ØFinancial Strength www.sinohub.com 11 ICM Case Study: HT Mobile www.sinohub.com 12 Synergistic Service Network - Capability China Beijing Regional Office & Support Center Shanghai Regional Service Center Shenzhen 1)Headquarters Warehouse 2) ICM Factory 300k phones per mo 630k PCBA boards per mo 3) Customs Office 4) ICM Sales Office Hong Kong Warehouse (80k sq. ft.) 2 .5 - 3 million phones Per month Shenzhen Shanghai Beijing www.sinohub.com 13 Company 10-year Growth & Evolution Markets Served: China Developing Countries ECP ICM SCM China 2000 Business Unit: Supply Chain Management Electronic Component Purchasing Integrated Contract Manufacturing ECSS www.sinohub.com 14 Strong Customer Relationships Vendors,
